           Case 2:18-cv-03723-JDW Document 33 Filed 07/12/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,                                CIVIL ACTION
         Plaintiff
                                                      NO. 2:18-cv-03723
      v.

FCS CAPITAL LLC, ET AL.,
          Defendants


                                     SCHEDULING ORDER

      AND NOW, this 12th day of July 2019, pursuant to Federal Rule of Civil Procedure 16

and Local Rule of Civil Procedure 16.1, IT IS ORDERED as follows:

              1.     Affirmative expert reports, if any, are due by August 26, 2019.

              2.     Rebuttal expert reports, if any, are due by September 3, 2019.

              3.     A party intending to offer lay witness opinion testimony must disclose the

     name of any witness who will offer such an opinion and a brief summary of each such opinion

     at the same time the expert reports are exchanged.

              4.     The Parties shall complete all discovery by September 10, 2019.

              5.     Motions for summary judgment, if any, shall be filed by September 17, 2019.

     Motions for summary judgment and responses shall be filed in the form prescribed in Judge

     Wolson’s Policies and Procedures and in accordance with the Court’s Local Rules of Civil

     Procedure.

              6.     Counsel for all Parties shall refer to Judge Wolson’s Policies and Procedures

     regarding all matters of discovery and correspondence with the Court.

              7.     This case is referred to Magistrate Judge Elizabeth T. Hey for purposes of

     conducting settlement proceedings, as Judge Hey deems appropriate. Within fourteen (14)
   Case 2:18-cv-03723-JDW Document 33 Filed 07/12/19 Page 2 of 2



days of this Order, the Parties shall jointly contact Judge Hey’s chambers

(chambers_of_magistrate_judge_elizabeth_hey@paed.uscourts.gov) to report either (1) they

agree on the general time frame for a settlement conference with proposed dates, or (2) they

wish to speak with Judge Hey before identifying a time frame for a settlement conference.

The Parties shall update Judge Wolson on the status of settlement discussions no later than

thirty (30) days before the close of discovery.


                                              BY THE COURT:

                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.
